Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Conclusory statements that no burden exists is not a distinct and specific pointing out of putative errors.  Separate classification, as is the case here, is prima facie evidence of a serious search burden. MPEP 803.II. 
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-13, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the preamble reads “for use to mix corrosive acid,” which is unclear as drafted because it contains grammatical and idiomatic errors. The Office recommends amending to “configured to mix corrosive acid.” 
Regarding Claim 1, step a) contains the limitation “the two tee pipes.”  There is insufficient antecedent basis for this limitation in the Claims. 
Regarding Claim 1, step b), the phrase “slots arranged is a radial pattern” is unclear.  The Office recommends amending to “arranged in a radial pattern.” 
Regarding Claim 1, step d), the phrase “with circular nozzle stop ring” is unclear because it contains no introductory article.  The Office recommends amending to “with a circular nozzle stop ring.” 
Claims 2-6, and 9-13 depend from Claim 1, and incorporate its deficiencies. 
Regarding Claims 5, 6, 15, and 16, the claims are unclear because they utilize trademark names.  Claims 5 and 16 contain the trademark/trade name “Hastelloy C-276.”  Claims 6 and 15 contain the trademark/trade name “Kynar.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular metal alloy and a polyvinylidene fluoride polymer respectively, and, accordingly, the identifications/descriptions are indefinite.
Claims 16 and 18 depend from Claim 15, and incorporate its deficiencies. 
Regarding Claim 15, the preamble reads “for use to mix corrosive acid,” which is unclear as drafted because it contains grammatical and idiomatic errors. The Office recommends amending to “configured to mix corrosive acid.” 
Regarding Claim 15, step a) contains the limitation “the two tee pipes.”  There is insufficient antecedent basis for this limitation in the Claims. 
Regarding Claim 15, step b), the phrase “slots arranged in radial pattern” is unclear.  The Office recommends amending to “arranged in a radial pattern.” 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The instant Specification admits the prior art discloses a mixing tee assembly formed of an outer pipe having a mixing end [no labelled but visible distal to the tee end], and a tee end [315], with two inlets which are configured to allow acid to flow into the pipe, an inner pipe placed concentrically with the outer pipe and having a nozzle with multiple radial slots [323], the inner pipe having a corrosion resistant liner (Teflon), and wherein the inner pipe has an acid inlet [325]. (Admitted Prior Art, Instant Spec, para. [0063]-[0066], Figures 3A-3D). However, there is no teaching, suggestion, or motivation found in the prior art to utilize a circular nozzle stop ring placed between the nozzle and the inner pipe which is configured to prevent the nozzle retracting into the inner pipe. Consider also U.S. Patent 4,199,557 to Barloy, which discloses an apparatus which attempts to solve the same problem: introducing corrosive liquids (usually sulfuric acid) into a process whereby phosphate rock is solubilized in the manufacture of phosphoric acid. (Barloy, col. 1, ln. 10-42).  However, Barloy utilizes a different structure which lacks the novel structure of the instant invention, but which operates utilizing an agitator shaft with separate recycle of the weak phosphoric acid along with phosphate ore, in contrast . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/               Primary Examiner, Art Unit 1772